Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 15 November 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
La Grange
November 15th 1825
Mr Connel who is Returning to the United States is pleased to take Charge of some Books which our excellent friend tracy Has desired me to forward in His name to you. as it is probable an other letter will Have Reached You Before this packet I shall only offer my affectionate Respects, and those of my children and to renew to you, to the whole family, my ardent wishes for your Better Health, and the affectionate sentiments of your old friendLafayetteA well meaning french Gentleman is so desirous that you may look at His small Brochure that I will not serve Him the Bad turn to omit sending it to you